No. 00-60047
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-60047
                          Conference Calendar



ANTHONY MARK BERRYHILL,

                                            Plaintiff-Appellant,

versus

RONALD WINDSOR, Attorney at Law;
TERRY L. WOOD; JOHN YOUNG;
JIM POUNDS; FRANK A. RUSSELL,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CV-341-P-A
                      --------------------
                         April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     Anthony Mark Berryhill, Mississippi prisoner # 78551,

appeals from the dismissal of his civil rights action filed

pursuant to 42 U.S.C. § 1983.    On appeal, he asserts that his

trial counsel misadvised him by instructing him to plead guilty

to the wrong charge and by directing him to admit to some prior

convictions for sentence-enhancement purposes.     In addition,

Berryhill’s brief sets forth several claims of error on the part

of the trial court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60047
                                 -2-

     Berryhill has not briefed the one issue presented for

appeal: whether his § 1983 action is barred by Heck v. Humphrey,

512 U.S. 477 (1994).   Accordingly, he has waived this issue.      See

Gann v. Fruehauf Corp., 52 F.3d 1320, 1328 (5th Cir. 1995).

     This appeal is frivolous, and we dismiss it as such.     Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

The district court’s dismissal of Berryhill’s complaint as

legally frivolous and this court’s dismissal of the appeal as

frivolous count as two “strikes” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   Berryhill is hereby advised that if he accumulates

three “strikes” under § 1915(g), he will be barred from

proceeding in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See § 1915(g).

To avoid sanctions, Berryhill is cautioned to review any pending

lawsuits and appeals to ensure that they do not raise arguments

that are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.